Opinion by
MR. JUSTICE KELLEY.
The defendant, Johnny Lee May, was charged with two counts of assault with a deadly weapon, C.R.S. 1963, 40-2-34. Trial was to the court. At the close of the People’s evidence, the court granted defense motions for judgment of acquittal, both as to the assault charged and the lesser included offense of simple assault. The People appeal.
We noted in People v. Kirkland, 174 Colo. 362, 483 P.2d 1349 (1971), that “the purpose of appellate review is *31essentially two-fold: (1) to settle the controversy, and (2) to provide explanation of and to give clarity to questions of law by means of published opinions.” (See also: People v. Woods, 182 Colo. 3, 510 P.2d 435.) At most, only the second could be involved here, the first having been eliminated by the bar against double jeopardy.
Inasmuch as the People are questioning the trial judge’s application of a statute, since amended, to a unique fact situation, it would amount to little more than an academic exercise to analyze the judge’s ruling, regardless of whether we agreed or disagreed with his conclusion.
A review of the relevant sections of the new Colorado Criminal Code (effective July 1, 1972) indicates that the changes are such that they moot any need for clarification of elements under the old assault statutes.
We perceive no error in the ruling of the trial court.
MR. CHIEF JUSTICE PRINGLE, MR. JUSTICE LEE, and MR. JUSTICE ERICKSON concur.